Citation Nr: 0530967	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-14 218	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from October 1943 to December 
1945.

This appeal arises from a June 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO).  The appellant has 
relocated and the Boston RO will now handle the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the appellant's March 2004 substantive appeal, she 
requested a videoconference hearing before the Board at the 
Cleveland RO.  Under VA law and regulations, a claimant has a 
right to a hearing prior to the issuance of a Board decision.  
38 U.S.C.A. § 7107 (West 2002).  

Although a videoconference hearing was scheduled in mid-
November 2005, the record reflects that the appellant has 
relocated to the state of Massachusetts.  Therefore, the 
instant case must be remanded so that the Boston RO can 
undertake all necessary steps to afford the appellant a 
videoconference hearing before the Board.

Accordingly, this case is REMANDED for the following:

The Boston RO should undertake all 
necessary steps to schedule the appellant 
for a videoconference hearing before the 
Board on the earliest hearing date 
available.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


